Citation Nr: 1452442	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to mustard gas, asbestos, or chemical exposure, or as secondary to service-connected lung cancer.  

2.  Entitlement to service connection for acute myelocytic leukemia (AML), to include as due to mustard gas, asbestos, or chemical exposure, or as secondary to service-connected lung cancer.  

3.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1966.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  His file is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  These matters were previously before the Board in April 2014 when they were remanded by another Veterans Law Judge to schedule a Board hearing; the matters have been reassigned to the undersigned for the purpose of this decision.  In July 2014, the Veteran testified at a Board hearing before the undersigned; a transcript is included in the record.

A claim of entitlement to service connection for compensation for a dental disorder also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for outpatient dental treatment has therefore also been raised by the Veteran, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for prostate cancer and AML are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is not shown that the Veteran has a dental disability for which compensation is payable.

CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the present claim, the VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


Legal Criteria, Factual Background, and Analysis

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran asserts, essentially, that he received poor quality dental treatment in service and was exposed to asbestos and that, as a result, has suffered postservice tooth loss.  His service treatment records indicate that he received routine dental treatment in service, asbestos exposure has been conceded, and postservice treatment records indicate that he has loose and missing teeth.  However, he has not presented any competent evidence that he has a compensable dental disability as defined in 38 C.F.R. § 4.150.  

The evidence does not show, nor does the Veteran contend, that his loss of teeth is due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  Furthermore, he is a layperson and has not established that he has the necessary training and experience to diagnose an enumerated dental disability, or define dental trauma/disease to include asbestos exposure, by his own opinion.  See 38 C.F.R. § 3.159; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Consequently, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA and has not presented a service connection claim for which compensation may be granted  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of a proof of present disability there can be no claim"). 

The Board notes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381; see also Mays v. Brown, 5 Vet. App. 302 (1993).  

Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis, supra.  Accordingly, the Veteran's appeal as to this issue is denied.


ORDER

Service connection for a dental disorder for compensation purposes is denied.


REMAND

On March 2012, the Veteran was afforded a VA examination for his AML and prostate cancer.  The examiner noted correlation in the medical literature between AML/prostate cancer and asbestos exposure, but appeared to base her negative nexus opinion, at least in part, on the grounds that the Veteran did not have confirmed asbestos exposure.  However, the Board notes that the Veteran's asbestos exposure has been conceded and that he has been granted service connection for a separate disability (lung cancer) based on such exposure.  The Board further notes that the VA examiner provided a negative opinion with respect to the theory of secondary service connection due to service-connected lung cancer, but did not provide a rationale for that opinion.  Consequently, the Board finds that the March 2012 VA opinion is inadequate and that remand is required for the examiner to provide an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please obtain the Veteran's VA treatment records for the period from December 2012 to the present.

2.  The AOJ should return the claims folder to the March 2012 VA examiner for an addendum opinion, or to another medical provider if the March 2012 VA examiner is not available.  Based on review of the record, the examiner should respond to the following:

(a)  The Veteran's exposure to asbestos during active service has been conceded and should be accepted as fact.  Does this change your opinion as to whether his AML and prostate cancer are at least as likely as not (a 50% or greater probability) related to his asbestos exposure in active service?  If not, please provide the reasoning behind your conclusion.  The examiner should specifically comment on the article entitled "Nonpulmonary Outcomes of Asbestos Exposure" cited by the Veteran's treating physician in an August 2014 letter.  

(b)  Is the Veteran's AML and prostate cancer otherwise at least as likely as not (a 50% or greater probability) related to his active service, to include exposure to Benzene and other chemicals during such service?  It should be taken as fact that the Veteran worked as an aircraft mechanic during service and had postservice employment with a chemical company.

(c)  Is the Veteran's AML and prostate cancer at least as likely as not (a 50% or greater probability) related to, on a secondary basis, or aggravated by, his service-connected lung cancer?

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

3.  Then review the record and re-adjudicate the claims.  If they remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


